Citation Nr: 1628200	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1978. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2015.  A transcript of that hearing has been associated with the record.

In September 2015 the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter now returns to the Board.


REMAND

Unfortunately, the Board finds that more development is required before the Veteran's claim on appeal is decided.

Regretfully, the VA's further efforts to obtain the Veteran's service medical records and VA medical records in the immediate years following service were unsuccessful.  Searches made under the Veteran's identification and that of his active-duty former spouse were exhausted.  The only service medical records found and associated with the record are the entrance and separation examinations of the Veteran.

The Veteran has not yet been provided a VA examination that addresses service connection for a skin disability.  Thus, to fairly decide the merits of the Veteran's claim for service connection for a skin disability, the Board finds that a remand is warranted to provide the Veteran a VA examination and medical opinion.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any service medical records in his possession regarding a skin disability.

2.  Obtain all outstanding VA medical records and private medical records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA skin examination to determine the nature and etiology of any skin disability.  The examiner must review the claims file and should note that review in the report.  The examiner should review and comment on the VA medical records from the Tampa VA Medical Center.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice symptoms, and continuity of symptomatology since service, including the lay statements of the Veteran and his ex-spouse.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile the opinions with all pertinent evidence of record.  Specifically, the provide the following opinions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that any current skin disability had its onset in or was caused by active service or by any incident during service? 

(b)  Does the Veteran have a skin disability which clearly and unmistakably existed prior to active service?  If so, was any pre-existing skin disability clearly and unmistakably NOT aggravated during active service?  Was there any permanent increase in disability of any pre-existing skin disability?  If so, did that increase during service represent the natural progress of the disorder?

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

